OPINION OF THE COURT
FLAHERTY, Justice.
This case (hereinafter Parliament II) is an appeal from an order of the Court of Common Pleas of Lehigh County, certified to this Court by Superior Court, denying a motion of Parliament Industries, Inc. to increase security on a supersedeas bond filed with the trial court in an appeal originally to Superior Court, and later to this Court by allowance (Parliament I). Pursuant to Pa.R.A.P. 1731, the trial court had required that Vaughan post a supersedeas bond and security therefor related to the appeal in Parliament I. Vaughan did post the bond and security, and after Superior Court heard and decided the appeal, but before this Court filed its Opinion in Parliament I on April 27, 1983, Parliament petitioned the trial court to increase the amount of security. Because the appeal in Parliament I for which the bond and security were required under Pa.R.A.P. 1731 has now been adjudicated, and this Court has remanded the case to the trial court for proceedings on the petition to open judgment, the present appeal (Parliament II) is quashed as moot.